             Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------
CORRIN GLAUM                                          :
7949 Ridge Ave. Apt. C28                              :
Philadelphia, PA 19128                                : CIVIL ACTION NO.:
                                                      :
                           Plaintiff,                 : JURY TRIAL DEMANDED
                                                      :
         v.                                           :
                                                      :
PANCO MANAGEMENT                                      :
OF NEW JERSEY, LLC                                    :
80 W Plaza One                                        :
Saddle Brook, NJ 07663                                :
                                                      :
                           Defendant.                 :
-------------------------------------------------------

                                 CIVIL ACTION COMPLAINT

        Plaintiff, Corrin Glaum (“Plaintiff”), by and through her undersigned counsel, for her

Complaint against Defendant PANCO Management of New Jersey, LLC (“Defendant”), alleges

as follows:

                                        INTRODUCTION

        1.       Plaintiff brings this Complaint contending that Defendant has violated her rights

under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., the Pennsylvania

Human Relations Act (“PHRA”), 43 P.S. § 951, et seq., and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601, et seq. In relevant part, Plaintiff contends that Defendant

terminated her because of her actual disability, past record of impairment, and/or because

Defendant regarded her as disabled, failed to accommodate her, and ultimately terminated

Plaintiff in retaliation for requesting a reasonable accommodation in connection with her

disability in violation of the ADA/PHRA. Plaintiff further contends that Defendant failed to
             Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 2 of 16




notify her of right to intermittent leave under the FMLA for her serious health conditions,

interfering with her rights and retaliating against her for attempting to exercise the same.

                                              PARTIES

        2.         Plaintiff Corrin Glaum currently resides at 7949 Ridge Ave. Apt. C28,

Philadelphia, PA 19128.

        3.         Upon information and belief, Defendant PANCO Management of New Jersey,

LLC is a limited liability company organized and existing under the laws of the State of New

Jersey with a headquarters and principal place of business at 80 W Plaza One, Saddle Brook, NJ

07663. Upon information and belief, Defendant is a property management company which

operates several business locations within the Commonwealth of Pennsylvania and within this

judicial district, including, during the course of Plaintiff’s employment, the residential property

called The Point at City Line in Philadelphia, PA, at which Plaintiff was employed at all times

relevant hereto.

                                   JURISDICTION AND VENUE

        4.         On or about February 10, 2020, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (the “EEOC”), thereby satisfying the

requirements of 42 U.S.C. §§ 12117(a); 2000e-5(b) and (e). Plaintiff’s EEOC Charge was

docketed as Charge No. 530-2020-02569. Plaintiff’s EEOC Charge was filed within one

hundred and eighty (180) days of the unlawful employment practice alleged herein.

        5.         By correspondence dated May 10, 2021, Plaintiff received a Notice of Right to

Sue from the EEOC regarding her Charge, advising her that she had ninety (90) days to file suit

against Defendant.




                                                    2
              Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 3 of 16




         6.       On or about August 2, 2021, within the relevant statutory timeline, Plaintiff filed

 the instant matter.

         7.       Plaintiff has therefore exhausted her administrative remedies and has complied

 with all conditions precedent to maintaining this action.

         8.       This action is authorized and instituted pursuant to the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601, et seq.

         9.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343, as it is a civil rights action arising under the laws of the United States.

         10.      This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as Plaintiff’s federal claims.

         11.      The venue in this district is proper pursuant to 28 U.S.C. § 1391, inasmuch as

Defendant resides in this district and the events giving rise to this action occurred in this district.

                                    FACTUAL ALLEGATIONS

         12.      Paragraphs 1 through 11 are hereby incorporated by reference as though the same

were fully set forth at length herein.

         13.      Plaintiff began her employment with Defendant as Assistant Property Manager on

or about February 29, 2016, when Defendant’s parent company, Pantzer Properties, acquired the

high-rise residential property located at 6100 City Ave, Philadelphia, PA 19131, which had until

then been operated by Plaintiff’s prior employer, an affiliate of Berkshire Group.

         14.      Prior to the acquisition, Plaintiff had worked at the property, which Defendant

renamed The Point at City Line, since March 15, 2011.




                                                    3
           Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 4 of 16




        15.     At all times relevant hereto, Plaintiff performed her job well, receiving positive

performance evaluations and, until the events outlined below, no discipline.

        16.     Plaintiff suffers from arthritis, fibromyalgia, and colitis, which constitute

disabilities within the meaning of the ADA and PHRA in that, when active, they substantially

limit one or more major life activities, including, but not limited to working, sleeping,

concentrating, and performing manual tasks, as well as one or more major bodily functions, such

as the normal functioning of Plaintiff’s digestive and musculoskeletal systems.

        17.     Plaintiff’s chronic health conditions – particularly, her colitis and fibromyalgia –

also qualified as “serious health conditions” under the FMLA, entitling Plaintiff to continuous

and/or intermittent leave to care for severe flareups which prevented her from working.

        18.     Defendant knew about Plaintiff’s disabilities and/or serious health conditions, as

Plaintiff disclosed them to, among other individuals, Plaintiff’s supervisors, Deborah Evans ("Ms.

Evans"), Senior Property Manager, and Rob Kelly ("Mr. Kelly"), Property Manager, as well as

Regional Manager Melanie Huntley ("Ms. Huntley").

        19.     Beginning in or around 2014, Plaintiff began reporting to work at 9:30 am, rather

than 9 am, as a reasonable accommodation for her disabilities, in particular Plaintiff’s colitis.

        20.     On July 22, 2019, Defendant hired Paul Gomberg ("Mr. Gomberg") in the

position of Property Manager.

        21.     Shortly thereafter, on or about August 1, 2019, Plaintiff began experiencing

exacerbated symptoms in connection with Plaintiff’s colitis and fibromyalgia (the latter in the

form of a severe migraine) and called out of work to recover.




                                                   4
             Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 5 of 16




        22.      Upon Plaintiff’s return to work, Mr. Gomberg asked Plaintiff to explain her

absence, whereupon Plaintiff disclosed her aforementioned disabilities and/or serious health

conditions.

        23.      In response, Mr. Gomberg stated, "That explains it."

        24.      On August 8, 2019, Plaintiff was called into Mr. Gomberg's office and asked if

Defendant’s HR Department had a note on file regarding Plaintiff’s disabilities.

        25.      Plaintiff responded that they did not, because Plaintiff had not previously been

asked to provide one, despite the fact they were not new health conditions.

        26.      Mr. Gomberg then began berating Plaintiff about the lack of documentation and

alleged incorrect information about Plaintiff’s attendance.

        27.      During this meeting, it became clear that Mr. Gomberg was displeased that

Plaintiff had taken a sick day due to her serious health conditions.

        28.      Following her meeting with Mr. Gomberg, Plaintiff contacted her doctor's office,

which sent Defendant documentation regarding the chronic nature of Plaintiff’s disabilities and

need for a reasonable accommodation.

        29.      In the interim, Plaintiff reflected on Mr. Gomberg's aggressive attitude concerning

her health conditions and, on August 9, 2019, decided to file a complaint with HR, first emailing

Megan Hall ("Ms. Hall"), to tell her Plaintiff felt she was being "singled out" due to and

inappropriately questioned about her health conditions.

        30.      Shortly thereafter, Mr. Gomberg asked to speak with Plaintiff in his office.

        31.      In response, Plaintiff stated that she did not feel comfortable meeting with him at

that time.

        32.      Mr. Gomberg then replied, "You have a horrible attitude. You need to go home."



                                                  5
             Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 6 of 16




        33.      Plaintiff advised Mr. Gomberg that she would not be going home, as she was

waiting to hear back from HR.

        34.      Mr. Gomberg replied, "Oh, you want to play that game? I can play that game, I'll

call HR too and we'll see who wins."

        35.      Plaintiff advised Mr. Gomberg that she was not “playing a game,” and that he

made her feel very uncomfortable.

        36.      Then, in an elevated tone of voice, Mr. Gomberg exclaimed, "You better get

comfortable or I will have you replaced."

        37.      Following Mr. Gomberg's threat of termination, Plaintiff contacted Ms. Hall and

informed her of this verbal exchange.

        38.      Plaintiff told Ms. Hall that she felt she was being retaliated against, and in

response, Ms. Hall advised Plaintiff that her job was safe and she would not be terminated.

        39.      Additionally, Ms. Hall informed Plaintiff that she had already notified Jennifer

Mitchell ("Ms. Mitchell"), Regional Manager, of Plaintiff’s complaint.

        40.      Indeed, Ms. Hall scheduled a meeting for August 13, 2019 at 10 am, that was to

include Plaintiff, Ms. Hall, Ms. Mitchell, and Mr. Gomberg, supposedly to address Plaintiff’s

complaint.

        41.      On August 12, 2019, the following Monday, Mr. Gomberg avoided interacting

with Plaintiff until Kevin Campbell ("Mr. Cambell"), Leasing Agent, left for the day.

        42.      He then approached Plaintiff in a confrontational manner and began asking her a

series of questions.




                                                   6
           Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 7 of 16




         43.     Mr. Gomberg's hostility toward Plaintiff was so apparent that Defendant’s

Concierge, Christina Sanchez ("Ms. Sanchez"), kept coming into the office after Mr. Campbell

left to check on Plaintiff and make sure Mr. Gomberg's unprofessional behavior did not escalate.

         44.     It is Plaintiff’s understanding that Ms. Sanchez was terminated from employment

shortly thereafter.

         45.     The following day, Ms. Hall's scheduled 10 am meeting was canceled without

notice, and Mr. Gomberg informed Plaintiff he would stepping out for a meeting until 1 pm.

         46.     At approximately 1:30 pm, Mr. Gomberg, Ms. Hall, and Ms. Mitchell walked into

the building together and requested Plaintiff meet with them.

         47.     Ms. Mitchell then told Plaintiff that Mr. Gomberg did not do anything wrong and

that Plaintiff was being too "sensitive."

         48.     Ms. Hall disagreed, stating that it was inappropriate for Mr. Gomberg to be asking

Plaintiff questions about her health conditions, which was something that only HR should be

doing.

         49.     Mr. Gomberg then stated that he felt "threatened."

         50.     In disbelief, Plaintiff replied, "You're threatened? I'm threatened. You threatened

my job."

         51.     After the meeting, Plaintiff heard Mr. Gomberg yelling at Ms. Hall and Ms.

Mitchell, declaring, "It's either her or me."

         52.     Shortly thereafter, Ms. Mitchell asked Plaintiff whether she would be able to work

with Mr. Gomberg.

         53.     Given the aforementioned exchange, Plaintiff replied, "I don't know," and

explained that she felt uncomfortable.



                                                  7
           Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 8 of 16




        54.     They then asked Plaintiff whether she would be willing to relocate to Defendant’s

downtown location.

        55.     Plaintiff replied that she was not willing to do so because she had worked at the

Point at City Line location for over eight (8) years.

        56.     Moreover, Defendant’s downtown location, apart from being a longer commute

for Plaintiff, is a less favorable place to work, given its extremely high turnover rate.

        57.     It is Plaintiff’s understanding that Defendant did not ask whether Mr. Gomberg

would relocate to Defendant’s downtown location.

        58.     Shortly thereafter, on or about August 15, 2019, Ms. Hall and Defendant’s Vice

President, Katherine Masterson ("Ms. Masterson"), began to interview Plaintiff’s coworkers in

what Plaintiff was led to believe was an investigation into Plaintiff’s complaints of disability

discrimination and retaliation.

        59.     However, after several interviews had been conducted, Plaintiff was informed by

one of her coworkers that Ms. Hall and/or Ms. Masterson were asking Plaintiff’s coworkers

whether they thought Plaintiff was racist, whether Plaintiff discriminated against individuals

applying for housing based on their jobs, and whether they believed Plaintiff was violating the

Fair Housing Act.

        60.     Additionally, it is Plaintiff’s understanding that Ms. Hall and/or Ms. Masterson

went a step further and actually asserted during these interviews that Plaintiff was, in fact, racist,

and that Plaintiff would discriminate against individuals on the basis of their jobs.

        61.     Not only was Defendant’s investigation thus focused on baseless accusations of

alleged race discrimination, but it is Plaintiff’s understanding that no effort was made to

investigate Plaintiff’s complaints against Mr. Gomberg.



                                                   8
           Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 9 of 16




        62.     On August 19, 2019, Plaintiff was advised by Ms. Hall and Ms. Masterson, that

Plaintiff was being terminated from employment for "being racist," despite never having been

accused of anything of the sort during Plaintiff’s near decade of employment with Defendant.

        63.     Accordingly, Plaintiff believes and therefore avers she was discriminated against

and ultimately terminated because of her actual disabilities and/or past record of impairment,

because Defendant regarded Plaintiff as disabled, and in retaliation for Plaintiff’s complaints

regarding the same as well as Plaintiff’s requests for a reasonable accommodation under the

ADA/PHRA.

        64.     Plaintiff further avers that Defendant failed to provide Plaintiff with a reasonable

accommodation for her disabilities in violation of the ADA/PHRA and retaliated against Plaintiff

because of Plaintiff’s requests for the same.

        65.     Upon information and belief, Plaintiff’s job responsibilities have subsequently

been reassigned to a non-disabled individual.

        66.     Plaintiff was capable of performing the essential functions of her job with or

without a reasonable accommodation, including, but not limited to, flexible scheduling and/or

intermittent medical leave to cope with particularly severe flareups.

        67.     Defendant failed to provide Plaintiff with notice of her rights under the FMLA to

care for her serious health conditions, including, but not limited to, the ability to take intermittent

leave for full or partial day absences resulting therefrom.

        68.     It is believed and therefore averred that Defendant utilized Plaintiff’s taking of

sick days and/or a modified work schedule for her serious health conditions, for which she would

have been eligible under the FMLA, as a “negative factor” in the decision to terminate her.




                                                   9
          Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 10 of 16




        69.     Plaintiff has, because of Defendant’s wrongful termination of Plaintiff’s

employment, struggled to obtain other employment and has been and will be forced to expend

significant out-of-pocket expenses on health care.

        70.     As a result of Defendant’s deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion

benefits, earnings and earnings potential, loss of potential commissions and bonuses, and other

economic damages, and has also suffered mental anguish, emotional pain and suffering,

emotional distress, humiliation, and damage to her professional reputation.

                                         COUNT I
                           AMERICANS WITH DISABILITIES ACT
                                  42 U.S.C. § 12101, et seq.
                            DISCRIMINATION & RETALIATION

        71.     Paragraphs 1 through 70 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        72.     At all times relevant hereto, Plaintiff was an employee of Defendant within the

meaning of the Americans with Disabilities Act.

        73.     At all times relevant hereto, Defendant employed at least fifteen (15) employees.

        74.     Plaintiff is a qualified individual with a disability within the meaning of the ADA.

        75.     Defendant was aware of Plaintiff’s disability, record of impairment, and/or

regarded Plaintiff as being disabled within the meaning of the ADA.

        76.     Upon information and belief, Plaintiff has since been replaced by a non-disabled

individual.

        77.     Defendant failed to engage in an interactive process with Plaintiff to determine

whether she could perform the essential functions of her job with or without a reasonable




                                                  10
           Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 11 of 16




accommodation, such as flexible scheduling or intermittent medical leave to cope with

particularly severe flareups.

          78.    By reason of the foregoing, Defendant, through its agents, officers, servants,

and/or employees have violated the ADA by discharging Plaintiff because of her disability, her

record of disability/impairment, because they regarded her as being disabled within the meaning

of the ADA, and/or in retaliation for requesting a reasonable accommodation for her disability

and complaining about disability-related harassment, discrimination, and retaliation.

          79.    As a result of Defendant’ deliberate, unlawful, and malicious acts as set forth

above, Plaintiff has suffered loss of employment, promotion benefits, earnings, earnings potential,

raises, other significant economic benefits, emotional pain and suffering, emotional distress, and

humiliation.

          WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant, and grant

her the maximum relief allowed by law, including, but not limited to:

          a)     Back wages, front pay, and bonuses in an amount to be determined at trial, but no

less than one hundred and fifty thousand dollars ($150,000);

          b)     Monetary compensation for the amounts expended by Plaintiff on health

insurance premiums;

          c)     Punitive, compensatory, and/or exemplary damages in an amount to be

determined at trial, but sufficient to punish Defendant for its intentional, negligent, willful,

wanton, and/or malicious conduct;

          d)     Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

matter;



                                                  11
          Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 12 of 16




        e)      Pre-judgment interest in an appropriate amount; and

        f)      Such other and further relief as is just and equitable under the circumstances.

                                       COUNT II
                         PENNSYLVANIA HUMAN RELATIONS ACT
                                   43 P.S. § 951, et seq.
                            DISCRIMINATION & RETALIATION

        80.     Paragraphs 1 through 79 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        81.     Defendant’s conduct was intentional, deliberate, willful, and conducted in callous

disregard of the protected rights of Plaintiff.

        82.     Plaintiff is a qualified individual with a disability within the meaning of the

PHRA in that, at all times relevant hereto, she suffered from one or more physical conditions

which substantially limited her in one or more major life activities, as stated above.

        83.     Plaintiff was/is able to perform the essential functions of her job with or without a

reasonable accommodation.

        84.     It is believed and therefore averred that Defendant terminated Plaintiff’s

employment on the basis of her actual and/or perceived disabilities and in retaliation for her

requests for reasonable accommodations in connection thereto and/or complains of disability-

related harassment, discrimination, and retaliation.

        85.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress, and humiliation.

        WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant, and grant

her the maximum relief allowed by law, including, but not limited to:

                                                  12
           Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 13 of 16




          a)    Back wages, front pay, and bonuses in an amount to be determined at trial, but no

less than one hundred and fifty thousand dollars ($150,000);

          b)    Monetary compensation for the amounts expended by Plaintiff on health

insurance premiums;

          c)    Compensatory damages in an amount to be determined at trial;

          d)    Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

matter;

          e)    Pre-judgment interest in an appropriate amount; and

          f)    Such other and further relief as is just and equitable under the circumstances.

                                        COUNT III
                            FAMILY AND MEDICAL LEAVE ACT
                                  29 U.S.C. § 12101, et seq.
                            INTERFERENCE AND RETALIATION

          86.   Paragraphs 1 through 85 are hereby incorporated by reference as though the same

were fully set forth at length herein.

          87.   At all times relevant hereto, including 2019 and 2020, Defendant employed in

excess of fifty (50) people at or within a seventy-five (75) mile radius of Plaintiff’s worksite.

          88.   Defendant is a “covered employer” under the FMLA.

          89.   Plaintiff was an eligible employee under the FMLA and was entitled to twelve

(12) weeks of job-protected intermittent leave to obtain treatment and/or recover from flareups of

her chronic serious health conditions, including, but not limited to fibromyalgia and colitis.

          90.   Defendant willfully violated the FMLA by failing to provide Plaintiff with notice

of her rights to leave under the FMLA and utilizing Plaintiff’s absences caused by her serious

health condition requests and need for medical leave in connection with the same as a “negative”

factor in its decision to terminate Plaintiff’s employment.

                                                 13
           Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 14 of 16




          91.    Defendant also retaliated against Plaintiff by terminating her employment for

requesting intermittent leave and/or flexible scheduling in violation of the FMLA.

          92.    The aforementioned actions constitute both interference and retaliation violations

of the FMLA.

          93.    Plaintiff has, because of Defendant’s wrongful termination of her employment,

struggled to obtain other employment and has suffered significant wage losses and loss of

potential bonuses.

          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her

favor and against Defendant and grant the maximum relief allowed by law, including, but not

limited to:

          a)     Back wages, front pay, loss of health benefits, and raises in an amount to be

determined at trial, but no less than $150,000;

          b)     Liquidated damages;

          c)     Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          d)     Pre-judgment interest in an appropriate amount; and

          e)     Such other and further relief as the Court deems just and equitable under the

circumstances.

.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury as to all issues so triable




                                                    14
        Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 15 of 16




                                           Respectfully submitted,

                                           MURPHY LAW GROUP, LLC


                                    By:     /s/ Michael Groh
                                           Michael Murphy, Esquire
                                           Michael Groh, Esquire
                                           Eight Penn Center, Suite 2000
                                           1628 John F. Kennedy Blvd.
                                           Philadelphia, PA 19103
                                           TEL: (267) 273-1054
                                           FAX: (215) 525-0210
                                           murphy@phillyemploymentlawyer.com
                                           mgroh@phillyemploymentlawyer.com
                                           Attorneys for Plaintiff
Dated: August 2, 2021




                                      15
         Case 2:21-cv-03436-CDJ Document 1 Filed 08/02/21 Page 16 of 16




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to her potential claims and her claims to

damages, to any defenses to same, including, but not limited to electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                16
